Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 1 of 14 PageID #: 45



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
JUSTIN PURVIS, and CORRIE PURVIS,

                                   Plaintiffs,                          Case No. 2:20-CV-00639

                 v.                                                     ANSWER AND
                                                                        AFFIRMATIVE DEFENSES
GOLDEN BELL ENTERTAINMENT, LLC, a California
limited liability company, GOLDEN BELL STUDIOS,
LLC, a Nevada limited liability company, and MARC
GOLDNER,

                                    Defendants.
--------------------------------------------------------------------X

        Defendants Golden Bell Entertainment, LLC (“GB Entertainment”), Golden Bell Studios

LLC (“GB Studious”), and Marc Goldner (individually “Goldner”, collectively, with GB

Entertainment and GB Studios, “Defendants”), through their attorneys Moritt Hock & Hamroff

LLP, as and for their Answer and Affirmative Defenses to the complaint (the “Complaint”) filed

by Plaintiffs Justin Purvis and Corrie Purvis (“Plaintiffs”), state as follows:

                                       NATURE OF THE ACTION

        1.       Defendants deny the allegations contained in Paragraph 1 of the Complaint.

        2.       Defendants deny the allegations contained in Paragraph 2 of the Complaint,

except admit the existence of certain contracts entered into between Plaintiffs and GB

Entertainment.

        3.       Defendants deny the allegations contained in Paragraph 3 of the Complaint.

        4.       Defendants deny the allegations contained in Paragraph 4 of the Complaint.

        5.       Defendants deny the allegations contained in Paragraph 5 of the Complaint.

        6.       Defendants deny the allegations contained in Paragraph 6 of the Complaint.
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 2 of 14 PageID #: 46



                                        THE PARTIES

       7.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 7 of the Complaint and therefore deny them.

       8.      Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 8 of the Complaint and therefore deny them.

       9.      Defendants deny the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendants deny the allegations contained in Paragraph 10 of the Complaint.

       11.     Defendants admit to the allegations contained in Paragraph 11 of the Complaint.

       12.     Defendants admit to the allegations contained in Paragraph 12 of the Complaint.

       13.     Defendants admit the allegations contained in Paragraph 13 of the Complaint.

       14.     Defendants deny the allegations contained in Paragraph 14 of the Complaint.

       15.     Defendants deny the allegations contained in Paragraph 15 of the Complaint.

       16.     Defendants deny the allegations contained in Paragraph 16 of the Complaint.

       17.     Defendants admit the allegations contained in Paragraph 17 of the Complaint.

       18.     Defendants deny the allegations contained in Paragraph 18 of the Complaint.

       19.     Defendants deny the allegations contained in Paragraph 19 of the Complaint.

       20.     Paragraph 20 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 20 of the Complaint.

                                 JURISDICITON AND VENUE

       21.     Defendants deny the allegations contained in Paragraph 21 of the Complaint.

       22.     Defendants deny the allegations contained in Paragraph 22 of the Complaint.

       23.     Defendants deny the allegations contained in Paragraph 23 of the Complaint.



                                                2
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 3 of 14 PageID #: 47



       24.    Defendants deny the allegations contained in Paragraph 24 of the Complaint.

                                 FACTUAL BACKGROUND

       25.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 25 of the Complaint and therefore deny them.

       26.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 26 of the Complaint and therefore deny them.

       27.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 27 of the Complaint and therefore deny them.

       28.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 28 of the Complaint and therefore deny them.

       29.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 29 of the Complaint and therefore deny them.

       30.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 30 of the Complaint and therefore deny them.

       31.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 31 of the Complaint and therefore deny them.

       32.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 32 of the Complaint and therefore deny them.

       33.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 33 of the Complaint and therefore deny them.

       34.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 34 of the Complaint and therefore deny them.




                                               3
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 4 of 14 PageID #: 48



       35.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 35 of the Complaint and therefore deny them.

       36.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 36 of the Complaint and therefore deny them.

       37.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 37 of the Complaint and therefore deny them.

       38.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 38 of the Complaint and therefore deny them.

       39.    Defendants deny the allegations contained in Paragraph 39 of the Complaint.

       40.    Defendants deny the allegations contained in Paragraph 40 of the Complaint.

       41.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 41 of the Complaint and therefore deny them.

       42.    Defendants admit the allegations contained in Paragraph 42 of the Complaint.

       43.    Defendants deny the allegations contained in Paragraph 43 of the Complaint.

       44.    Defendants deny the allegations contained in Paragraph 44 of the Complaint.

       45.    Defendants deny the allegations contained in Paragraph 45 of the Complaint.

       46.    Defendants deny the allegations contained in Paragraph 46 of the Complaint.

       47.    Defendants deny the allegations contained in Paragraph 47 of the Complaint.

       48.    Defendants admit the allegations contained in Paragraph 48 of the Complaint.

       49.    Defendants deny the allegations contained in Paragraph 49 of the Complaint.

       50.    Defendants deny the allegations contained in Paragraph 50 of the Complaint.

       51.    Defendants admit the allegations contained in Paragraph 51 of the Complaint.

       52.    Defendants deny the allegations contained in Paragraph 52 of the Complaint.



                                               4
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 5 of 14 PageID #: 49



       53.     Defendants deny the allegations contained in Paragraph 53 of the Complaint.

       54.     Defendants deny the allegations contained in Paragraph 54 of the Complaint.

       55.     Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 55 of the Complaint and therefore deny them.

       56.     Defendants deny the allegations contained in Paragraph 56 of the Complaint.

       57.     Defendants admit the allegations contained in Paragraph 57 of the Complaint.

       58.     Defendants admit the allegations contained in Paragraph 58 of the Complaint.

       59.     Defendants deny the allegations contained in Paragraph 59 of the Complaint.

       60.     Defendants admit that Plaintiffs signed an Addendum to the September 14, 2016

Agreement and deny all other allegations contained in Paragraph 60 of the Complaint.

       61.     Defendants admit the allegations contained in Paragraph 61 of the Complaint.

       62.     Defendants admit the allegations contained in Paragraph 62 of the Complaint.

       63.     Defendants admit the allegations contained in Paragraph 63 of the Complaint.

       64.     Defendants admit the allegations contained in Paragraph 64 of the Complaint.

       65.     Defendants deny the allegations contained in Paragraph 65 of the Complaint, and

respectfully refer this Court to the relevant contracts referenced by Plaintiffs in Paragraph 65 of

the Complaint for their full terms and import.

       66.     Defendants deny to the allegations contained in Paragraph 66 of the Complaint,

and respectfully refer this Court to the relevant contracts referenced by Plaintiffs in Paragraph 65

of the Complaint for their full terms and import.

       67.     Defendants admit to the allegations contained in Paragraph 67 of the Complaint.

       68.     Defendants deny the allegations contained in Paragraph 68 of the Complaint.

       69.     Defendants deny the allegations contained in Paragraph 69 of the Complaint.



                                                    5
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 6 of 14 PageID #: 50



       70.     Defendants deny the allegations contained in Paragraph 70 of the Complaint.

       71.     Defendants deny the allegations contained in Paragraph 71 of the Complaint.

       72.     Defendants deny the allegations contained in Paragraph 72 of the Complaint.

       73.     Defendants deny the allegations contained in Paragraph 73 of the Complaint.

       74.     Defendants deny the allegations contained in Paragraph 74 of the Complaint.

       75.     Defendants deny the allegations contained in Paragraph 75 of the Complaint.

       76.     Defendants deny the allegations contained in Paragraph 76 of the Complaint.

       77.     Defendants deny the allegations contained in Paragraph 77 of the Complaint.

       78.     Defendants deny the allegations contained in Paragraph 78 of the Complaint.

       79.     Defendants deny the allegations contained in Paragraph 79 of the Complaint.

       80.     Defendants deny the allegations contained in Paragraph 80 of the Complaint.

       81.     Defendants deny the allegations contained in Paragraph 81 of the Complaint.

       82.     Defendants deny the allegations contained in Paragraph 82 of the Complaint.

       83.     Defendants deny that the February 22, 2017 Agreement is an employment

contract and admit the remaining allegations contained in Paragraph 83 of the Complaint.

       84.     Defendants deny that the February 22, 2017 Agreement is an employment

contract and admit the remaining allegations contained in Paragraph 84 of the Complaint.

       85.     Defendants deny they had any obligations to inform Plaintiff Justin Purvis of any

rights or post any notices, and on that basis deny all allegations contained in Paragraph 85 of the

Complaint.

             AS AND FOR A RESPONSE TO THE FIRST CAUSE OF ACTION

       86.     Defendants incorporate by reference herein and reallege their responses to

Paragraphs 1 through 85 of the Complaint.



                                                 6
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 7 of 14 PageID #: 51



       87.     Defendants deny the allegations contained in Paragraph 87 of the Complaint.

       88.     Defendants deny the allegations contained in Paragraph 88 of the Complaint.

       89.     Defendants deny the allegations contained Paragraph 89 of the Complaint.

       90.     Defendants deny the allegations contained in Paragraph 90 of the Complaint.

       91.     Defendants deny the allegations contained in Paragraph 91 of the Complaint.

       92.     Defendants deny the allegations contained in Paragraph 92 of the Complaint.

       93.     Defendants deny the allegations contained in Paragraph 93 of the Complaint.

       94.     Defendants deny the allegations contained in Paragraph 94 of the Complaint.

       95.     Defendants deny the allegations contained in Paragraph 95 of the Complaint.

       96.     Defendants deny the allegations contained in Paragraph 96 of the Complaint.

       97.     Defendants deny the allegations contained in Paragraph 97 of the Complaint.

       98.     Defendants deny the allegations contained in Paragraph 98 of the Complaint.

       99.     Defendants deny the allegations contained in Paragraph 99 of the Complaint.

       100.    Defendants deny the allegations contained in Paragraph 100 of the Complaint.

       101.    Defendants deny the allegations contained in Paragraph 101 of the Complaint.

       102.    Defendants deny the allegations contained in Paragraph 102 of the Complaint.

       103.    Defendants deny the allegations contained in Paragraph 103 of the Complaint.

       104.    Defendants deny the allegations contained in Paragraph 104 of the Complaint.

       105.    Defendants deny GB Entertainment has breached The Contracts, as referenced by

Plaintiffs in Paragraph 105 of the Complaint, and on that basis deny that Plaintiffs’ have alleged

grounds for demanding the relief requested in Paragraph 105 of the Complaint.




                                                 7
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 8 of 14 PageID #: 52



          AS AND FOR A RESPONSE TO THE SECOND CAUSE OF ACTION

       106.    Defendants incorporate by reference herein and reallege their responses to

Paragraphs 1 through 105 of the Complaint.

       107.    Defendants deny the allegations contained in Paragraph 107 of the Complaint.

       108.    Defendants deny the allegations contained in Paragraph 108 of the Complaint.

       109.    Defendants deny the allegations contained in Paragraph 109 of the Complaint.

           AS AND FOR A RESPONSE TO THE THIRD CAUSE OF ACTION

       110.    Defendants incorporate by reference herein and reallege their responses to

Paragraphs 1 through 109 of the Complaint.

       111.    Defendants deny the allegations contained in Paragraph 111 of the Complaint.

       112.    Defendants deny the allegations contained in Paragraph 112 of the Complaint.

       113.    Defendants deny the allegations contained in Paragraph 113 of the Complaint.

       114.    Defendants admit the allegations contained in Paragraph 114 of the Complaint.

       115.    Defendants deny the allegations contained in Paragraph 115 of the Complaint.

       116.    Defendants deny the allegations contained in Paragraph 116 of the Complaint.

       117.    Defendants deny the allegations contained in Paragraph 117 of the Complaint.

       118.    Defendants deny the allegations contained in Paragraph 118 of the Complaint.

       119.    Defendants deny that the February 22, 2017 Agreement is an employment

contract and lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 119 of the Complaint and therefore deny them.

       120.    Defendants deny the allegations contained in Paragraph 120 of the Complaint.

       121.    Defendants deny the allegations contained in Paragraph 121 of the Complaint.




                                                 8
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 9 of 14 PageID #: 53



       122.    Paragraph 122 of the Complaint sets forth legal conclusions to which no response

is required. To the extent a response is required, Defendants deny the allegations contained in

Paragraph 122 of the Complaint.

       123.    Defendants deny that the February 22, 2017 Agreement is an employment

contract and lack knowledge or information sufficient to form a belief as to the truth of the

remaining allegations contained in Paragraph 123 of the Complaint and therefore deny them.

       124.    Defendants deny the allegations contained in Paragraph 124 of the Complaint

       125.    Defendants deny the allegations contained in Paragraph 125 of the Complaint.

       126.    Defendants deny the allegations contained in Paragraph 126 of the Complaint.

       127.    Defendants deny the allegations contained in Paragraph 127 of the Complaint.

       128.    Defendants deny the allegations contained in Paragraph 128 of the Complaint.

       129.    Defendants deny the allegations contained in Paragraph 129 of the Complaint.

       130.    Defendants deny the allegations contained in Paragraph 130 of the Complaint.

       131.    Defendants deny the allegations contained in Paragraph 131 of the Complaint.

       132.    Defendants deny the allegations contained in Paragraph 132 of the Complaint.

       133.    Defendants deny the allegations contained in Paragraphs 133 of the Complaint.

          AS AND FOR A RESPONSE TO THE FOURTH CAUSE OF ACTION

       134.    Defendants incorporate by reference herein and reallege their responses to

Paragraphs 1 through 133 of the Complaint.

       135.    Paragraph 135 of the Complaint purports to set forth a new definition for the term

“defendants” to which no response is necessary. To the extent a response is required,

Defendants deny the allegations contained therein.

       136.    Defendants deny the allegations contained in Paragraph 136 of the Complaint.



                                                 9
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 10 of 14 PageID #: 54



       137.    Defendants lack knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 137 of the Complaint and therefore deny them.

       138.    Defendants deny the allegations contained in Paragraph 138 of the Complaint.

       139.    Defendants deny the allegations contained in Paragraph 139 of the Complaint.

       140.    Defendants deny the allegations contained in Paragraph 140 of the Complaint.

       141.    Defendants deny the allegations contained in Paragraph 141 of the Complaint.

       142.    Defendants deny the allegations contained in Paragraph 142 of the Complaint.

       143.    Defendants deny the allegations contained in Paragraph 143 of the Complaint.

       144.    Defendants deny the allegations contained in Paragraph 144 of the Complaint.

       145.    Defendants deny the allegations contained in Paragraph 145 of the Complaint.

       146.    Defendants deny the allegations contained in Paragraph 146 of the Complaint.

       147.    Defendants deny the allegations contained in Paragraph 147 of the Complaint,

except admit that Goldner had a meeting with Plaintiffs in Plaintiffs’ home.

       148.    Defendants deny the allegations contained in Paragraph 148 of the Complaint.

       149.    Defendants deny the allegations contained in Paragraph 149 of the Complaint, and

this denial applies with equal force as to whether Plaintiffs mean Goldner, GB Entertainment or

both with their use of the term “defendants”, as purportedly defined in Paragraph 135 of the

Complaint.

       150.    Defendants deny the allegations contained in Paragraph 150 of the Complaint.

       151.    Defendants deny the allegations contained in Paragraph 151 of the Complaint.

       152.    Defendants deny the allegations contained in Paragraph 152 of the Complaint, and

this denial applies with equal force as to whether Plaintiffs mean Goldner, GB Entertainment or




                                               10
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 11 of 14 PageID #: 55



both with their use of the term “defendants”, as purportedly defined in Paragraph 135 of the

Complaint.

       153.      Defendants deny the allegations contained in Paragraph 153 of the Complaint, and

this denial applies with equal force as to whether Plaintiffs mean Goldner, GB Entertainment or

both with their use of the term “defendants”, as purportedly defined in Paragraph 135 of the

Complaint.

       154.      Defendants deny the allegations contained in Paragraph 154 of the Complaint.

       155.      Defendants deny the allegations contained in Paragraph 155 of the Complaint.

       156.      Defendants deny the allegations contained in Paragraph 156 of the Complaint.

       157.      Defendants deny the allegations contained in Paragraph 157 of the Complaint and

on that basis deny that Plaintiffs have alleged grounds for the relief demanded therein, and this

denial applies with equal force as to whether Plaintiffs mean Goldner, GB Entertainment or both

with their use of the term “defendants”, as purportedly defined in Paragraph 135 of the

Complaint.

                                  AFFIRMATIVE DEFENSES

       Defendants hereby assert the following affirmative defenses and reserve the right to

assert additional affirmative defenses, as warranted by facts learned through investigation and

discovery.

                               FIRST AFFIRMATIVE DEFENSE

       158.      The Complaint fails to state a claim upon which relief can be granted against GB

Entertainment.

       159.      The Complaint fails to state a claim upon which relief can be granted against GB

Studios.



                                                 11
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 12 of 14 PageID #: 56



        160.     The Complaint fails to state a claim upon which relief can be granted against

Goldner.

                              SECOND AFFIRMATIVE DEFENSE

        161.     All acts undertaken by Marc Goldner with regard to the subject matter of the

Complaint were solely in his capacity as an officer, member and/or employee of Golden Bell

Entertainment, LLC.

                               THIRD AFFIRMATIVE DEFENSE

        162.     The claims in the Complaint alleged against Defendants should be dismissed, in

whole or in part, because of Plaintiffs’ unclean hands and the culpable and/or fraudulent conduct

of Plaintiffs.

                              FOURTH AFFIRMATIVE DEFENSE

        163.     The Complaint’s First Cause of Action for Breach of Contract alleged against

Defendants should be dismissed because Plaintiffs materially breached “The Contracts”, as

defined by Plaintiffs in the Complaint.

                               FIFTH AFFIRMATIVE DEFENSE

        164.     The claims in the Complaint alleged against Defendants should be dismissed, in

whole or in part, based on waiver and/or estoppel.

                               SIXTH AFFIRMATIVE DEFENSE

        165.     The claims in the Complaint alleged against Defendants should be dismissed, in

whole or in part, because Defendants acted in a commercially reasonable manner.

                             SEVENTH AFFIRMATIVE DEFENSE

        166.     The Complaint’s Fourth Cause of Action fails to plead fraud with the requisite

particularity.



                                                 12
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 13 of 14 PageID #: 57



                             EIGHTH AFFIRMATIVE DEFENSE

       167.    Defendants, individually and collectively, did not neglect, fail to perform, or

otherwise violate their duties as set forth in “The Contracts”, as defined by Plaintiffs in the

Complaint.

                              NINTH AFFIRMATIVE DEFENSE

       168.    The Complaint’s Third Cause of Action alleged against Defendants for violations

of the FLSA should be dismissed because Plaintiff Justin Purvis is not, nor ever has been, an

employee of any of the Defendants within the meaning of 29 U.S.C. § 203.

                              TENTH AFFIRMATIVE DEFENSE

       169.    Any damages allegedly suffered by Plaintiffs were not caused, either directly or

indirectly, by the acts or omissions of Defendants.

                           ELEVENTH AFFIRMATIVE DEFENSE

       170.    Plaintiffs are barred from relief due to their failure to mitigate their damages, if

any.

       WHEREFORE, Defendants deny each and every allegation of Plaintiffs’ Complaint,

except as expressly admitted or qualified above. Plaintiffs' Complaint should be dismissed with

prejudice and Plaintiff(s) should be required to pay the costs of this lawsuit, as well as attorneys’

fees, incurred by Defendants in defending against Plaintiffs' claims and such other relief as the

Court may deem just and proper.




                                                 13
Case 2:20-cv-00639-GRB-SIL Document 9 Filed 04/21/20 Page 14 of 14 PageID #: 58



Dated:      New York, New York
            April 21, 2020

                                    MORITT HOCK & HAMROFF LLP
                                    Attorneys for Defendants



                                    By: /s/ Robert S. Cohen
                                           Robert S. Cohen
                                           Michael J. Schwab
                                           Alex D. Corey
                                    1407 Broadway, 39th Floor
                                    New York, New York 10018
                                    (212) 239-2000




2231233v1
                                      14
